Exhibit 10.6



LEASE TERMINATION AGREEMENT



THIS LEASE TERMINATION AGREEMENT (hereinafter referred to as this “Agreement”)
is made as of the 6th day of May, 2020, by and between CEDAR BROOK CORPORATE
CENTER, LP, a New Jersey limited partnership, whose address is 4A Cedar Brook
Drive, Cranbury, New Jersey 08512 (hereinafter referred to as "Landlord"); and
OUTLOOK THERAPEUTICS, INC. (f/k/a ONCOBIOLOGICS, INC.), a Delaware corporation,
whose address is 7 Clarke Drive, Cranbury, New Jersey 08512 (hereinafter
referred to as "Tenant").



RECITALS:



A.Landlord and Tenant have entered into that certain Lease dated June 12, 2011,
for certain real property and improvements consisting of 66,249+/- square feet
of space located at 7 Clarke Drive, Cranbury, New Jersey, constituting a portion
of the office/industrial park known as Cedar Brook Corporate Center (as amended
and modified from time to time, hereinafter referred to as the "Lease").·
B.Tenant has requested that Landlord agree to an early termination of the Lease,
and Landlord has agreed to do so, subject to and upon the terms and conditions
set forth herein.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and conditions herein contained and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Landlord and Tenant hereby agree as follows:



1.Recitals. The Recitals set forth above are incorporated and shall be deemed a
part of this Agreement.
2.Defined Terms.  All capitalized terms not expressly defined in this Agreement
shall have the meanings assigned and ascribed to such terms in the Lease.
3.Termination. Landlord and Tenant agree that the Lease shall be terminated upon
the date of satisfaction of the following conditions precedent (such date being
referred to herein as the “Lease Termination Date”); provided, however, that in
the event the Lease Termination Date has not occurred on or before May 10, 2020,
this Agreement shall automatically terminate and be of no further force or
effect:
(a)Tenant shall have vacated the Leased Premises in the condition prescribed  by
and set forth in Section 27 of the Lease and as set forth in this Agreement;
(b)to the extent transferable without cost or expense to Tenant, Tenant shall
assign and transfer its rights, title and interests in and to any and all
architectural and engineering drawings, plans and specifications relating to the
Leased Premises, free and clear of any and all liens, claims and encumbrances,
to WuXi Biologics USA LLC (hereinafter referred to as “WuXi”) by execution and
delivery of a Bill of Sale and Assignment substantially in the form of Appendix
1 attached hereto (hereinafter referred to as the “Bill of Sale and
Assignment”);
(c)to the extent transferable without cost or expense to Tenant, Tenant shall
assign and transfer its rights, title and interests in and to the furniture,
fixtures and equipment located in the Leased Premises and set forth on Exhibit A
of the Bill of Sale and Assignment to WuXi, free and clear of any and all liens,
claims and encumbrances, by execution and delivery of the Bill of Sale and
Assignment;    
(d)Tenant shall have delivered to Landlord evidence reasonably satisfactory to
Landlord that Tenant has complied with all applicable terms and provisions of
the Industrial Site Recovery Act, N.J.S.A 13: IK-6 et seq. (hereinafter referred
to as "ISRA"), and any other environmental law, rule or regulation in respect of
the Leased Premises, including any decommissioning required thereunder (it being
understood and agreed that the foregoing shall not relieve or release Tenant or
Landlord from any liabilities or obligations under the Lease or otherwise in
respect of any applicable provision of any environmental law,

--------------------------------------------------------------------------------

rule or regulation);  
(e)Landlord and Tenant shall have executed a lease termination certificate
(hereinafter referred to as the “Lease Termination Certificate”) in
substantially the form attached hereto and made a part hereof as Appendix 2,
evidencing the termination of the Lease in accordance with the terms, conditions
and provisions of this Agreement;


(f)Concurrently with the execution of the Lease Termination Certificate, Tenant
shall pay to Landlord the sum of $39,250.00; and



(g)Landlord and WuXi shall have signed a lease for all or a portion of the
Leased Premises.



In the event the foregoing conditions are not satisfied on or before May 10,
2020, then, unless the parties otherwise agree in writing to extend this
Agreement, Tenant shall immediately pay all Rent due under the Lease (less the
amount paid under paragraph (f) above), and the Lease shall remain in full force
and effect.



4.Lease Termination Payment. In consideration of the termination of the Lease,
Tenant shall pay to Landlord a lease termination payment (hereinafter referred
to as the “Lease Termination Payment”) in the aggregate amount of $981,987.00,
which Lease Termination Payment shall be payable in eight (8) installments, the
first seven (7) of which installments shall each be in the amount of $125,000.00
and the final installment of which shall be in the amount of $106,987.00, with
the first installment due and payable on the Lease Termination Date and each
subsequent installment shall be due and payable on the first day of each of the
seven (7) calendar months thereafter.  In the event Tenant fails to make any
installment of the Lease Termination Payment within five (5) days of its due
date, the remaining balance of the Lease Termination Payment shall be
immediately due and payable within five (5) business days of written request
therefor by Landlord to Tenant.  The acceptance by Landlord of any partial
payment or any payment after any date when due shall not be deemed or constitute
the waiver of any right or remedy of the Landlord hereunder or any modification
of any term or provision set forth herein.
5.Security Deposit.  Landlord and Tenant acknowledge that Landlord is currently
holding the sum of $190,336.00 as a cash security deposit (hereinafter referred
to as the “Security Deposit”) pursuant to the terms, conditions and provisions
of Section 37 of the Lease.  The parties agree that Landlord shall continue to
hold the Security Deposit thereunder as security for, and Tenant grants to
Landlord a first and exclusive lien, pledge and security interest in and to the
Security Deposit as collateral for, (a) Tenant’s obligations under the Lease
until the Lease Termination Date, (b) Tenant’s obligations under this Agreement,
including payment in full of the Lease Termination Payment as herein provided,
and (c) Tenant’s obligations under that certain Lease Termination Agreement
(hereinafter referred to as the “Building 9 LTA”) dated August 28, 2018, by and
between Tenant and Cedar Brook East Corporate Center, LP with respect to the
premises located at 9 Cedar Brook Drive, Cranbury, New Jersey (hereinafter
collectively referred to as the “Secured Obligations”).  Any and all Secured
Obligations which are not paid in full on or before the date when due, beyond
any applicable cure period therefor, shall accrue interest on the unpaid balance
thereof at the annual rate of seven percent (7%) per annum until paid. Upon any
default by Tenant in the payment or performance of the Secured Obligations
beyond any applicable cure period therefor, Landlord shall have all rights and
remedies available at law or in equity in respect of the Security Deposit,
including the right, upon five (5) business days’ notice, to apply the Security
Deposit to payment of all or any portion of the Secured Obligations.  In the
event that Landlord applies all or any portion of the Security Deposit to any of
the Secured Obligations in accordance with the terms, conditions or provisions
of this paragraph 5, Landlord shall have no right to require that Tenant
replenish all or any portion of the Security Deposit.  Upon satisfaction and
payment in full of the Secured Obligations in accordance with the terms thereof,
including the payment of any interest accrued thereon, Landlord shall release
the Security Deposit to Tenant.
6.Lease Obligations.  All of Tenant’s obligations under the Lease, including the
payment of all amounts due thereunder, and all of Landlord’s obligations under
the Lease shall each remain in full force and effect until the Lease Termination
Date.  From and after the Lease Termination Date, (a)

--------------------------------------------------------------------------------

Tenant shall have no further right, benefit or privilege under the Lease, nor
any liability or obligation thereunder, except for such liabilities and
obligation which, under the terms of the Lease, survive the expiration or
termination thereof and (b) Landlord shall have no further right, benefit or
privilege under the Lease, nor any liability or obligation thereunder, except
for such liabilities and obligation which, under the terms of the Lease, survive
the expiration or termination thereof.
7.Representations. Landlord and Tenant each represent and warrant to the other
that each has the full power and authority to enter into this Agreement and to
perform its obligations hereunder without the consent or approval of any other
person or entity which has not already been obtained. Tenant represents and
warrants that it has not assigned the Lease or sublet its interest in the Lease.
8.Releases.
(a)Effective as of the Lease Termination Date, Landlord shall remise, release
and forever discharge Tenant, its successors and assigns, from all obligations
and liability under the Lease, except as expressly set forth in this Agreement
and/or the Bill of Sale and Assignment, and Landlord hereby agrees that, as of
the Lease Termination Date, the Lease shall be cancelled, null and void and of
no further force or effect.
(b)Effective as of the Lease Termination Date, Tenant shall remise, release and
forever discharge Landlord, its successors and assigns, from all obligations and
liability under the Lease, except as expressly set forth in this Agreement
and/or the Bill of Sale and Assignment, and Tenant hereby agrees that, as of the
Lease Termination Date, the Lease shall be cancelled, null and void and of no
further force or effect.


The foregoing releases shall not affect (i) the terms, conditions and provisions
of this Agreement which shall remain in full force and effect following the
Lease Termination Date in accordance with the terms set forth herein, and (ii)
the terms and provisions of the Lease which are expressly stated therein to
survive the termination or expiration of the Lease.



9.Captions. The captions preceding the various paragraphs of this Agreement have
been inserted solely for convenience of reference and shall not be used in
construing this Agreement.
10.Choice of Law.   This Agreement shall be governed by the laws of the State of
New Jersey.
11.Successors and Assigns. This Agreement shall be binding upon the parties
hereto, their successors and permitted assigns, and may not be altered, amended,
terminated or modified except by written instrument executed by the parties
hereto.
12.Counterparts. This Agreement may be executed in several counterparts, which
shall constitute one and the same instrument. Execution of this Agreement by PDF
or facsimile shall bind the parties.
13.Entire Agreement. This Agreement is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced herein.  All
prior or contemporaneous promises, agreements and understandings, whether oral
or written, are deemed to be superseded by this Agreement, and no party is
relying on any promise, agreement or understanding not set forth herein.
14.Construction. This Agreement has been drafted by Landlord as a matter of
convenience and shall not, on such account, be interpreted against or for either
party, it being understood that each of the parties has had an opportunity to
submit revisions to the text hereof.


[SIGNATURES APPEAR ON THE FOLLOWING PAGE]







--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have hereunto set their hands and seal the day
and year first above written.





LANDLORD:



CEDAR BROOK CORPORATE CENTER, LP





By: /s/ A. Joseph Stern

Name: A. Joseph Stern

Title: Partner





TENANT:



OUTLOOK THERAPEUTICS, INC. (FKA ONCOBIOLOGICS, INC.)





By: /s/ Lawrence A. Kenyon

Name: Lawrence A. Kenyon

Title: President and CEO





--------------------------------------------------------------------------------

APPENDIX 1



BILL OF SALE AND ASSIGNMENT AGREEMENT

THIS BILL OF SALE AND ASSIGNMENT AGREEMENT (hereinafter referred to as this
“Bill of Sale”) is made as of the 11 day of May, 2020, by and between WUXI
BIOLOGICS USA LLC, a Delaware limited liability company (hereinafter referred to
as the “Assignee”), as the designee of CEDAR BROOK CORPORATE CENTER, LP, a New
Jersey limited partnership, whose address is 4A Cedar Brook Drive, Cranbury, New
Jersey 08512 (hereinafter referred to as “Landlord”); and OUTLOOK THERAPEUTICS,
INC. (f/k/a ONCOBIOLOGICS, INC.), a Delaware corporation, whose address is 7
Clarke Drive, Cranbury, New Jersey 08512 (hereinafter referred to as “Tenant”).

RECITALS:

A.Landlord and Tenant have entered into that certain Lease dated June 12, 2011,
for certain real property and improvements consisting of 66,249+/- square feet
of space located at 7 Clarke Drive, Cranbury, New Jersey (hereinafter referred
to as the “Leased Premises”), constituting a portion of the office/industrial
park known as Cedar Brook Corporate Center (as amended and modified from time to
time, hereinafter referred to as the “Lease”).

B.Pursuant to that certain Lease Termination Agreement dated May 10 , 2020 (the
“Termination Agreement”) by and between Tenant and Landlord, Tenant and Landlord
have agreed to an early termination of the Lease, subject to and upon the terms,
conditions and provisions set forth therein.

C.Pursuant to the Termination Agreement, Landlord and Tenant are concurrently
herewith executing and delivering a Lease Termination Certificate pursuant to
which the Lease is terminated as of the date hereof.

D.Tenant (i) has possession of those certain architectural and engineering
drawings, plans and specifications relating to the Leased Premises and Tenant’s
planned improvements as are located in the facility manager’s office located at
the Leased Premises (hereinafter referred to as the “Plans and Specs”), and (ii)
owns and has possession of the furniture, fixtures and equipment located in the
Leased Premises and located in leased warehouse space located at 4260 US Route
1, Monmouth Junction, New Jersey 08852 (hereinafter referred to as the “Off-Site
Storage Facility”), which furniture, fixtures and equipment is listed on Exhibit
A attached hereto (hereinafter referred to as the “Equipment”).

E.Pursuant to the Termination Agreement, Tenant has agreed to transfer, convey
and assign all of its right, title and interest in, to and under the Plans and
Specs and Equipment to the Assignee.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and conditions herein contained and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Assignee and Tenant hereby agree as follows:

Tenant by this Bill of Sale hereby grants, bargains, sells, conveys, transfers,
assigns and delivers to Assignee, its successors and assigns, all of Tenant’s
transferable rights, title and interests in, to and under all Plans and Specs
and the Equipment to the Assignee, free and clear of all liens, claims and
encumbrances.

Assignee does hereby (b) accept and acquire Tenant’s transferable rights, title
and interests in and to the Plans and Specs and Equipment; and (b) assume and
agree to discharge and perform all liabilities

--------------------------------------------------------------------------------

and obligations arising under or associated with Assignee’s use of the Plans and
Specs and Equipment (hereinafter collectively referred to as the “Assumed
Liabilities”).

Tenant represents and warrants that: (a) it has possession of the Plans and
Specs as are located in the facility manager’s office at the Leased Premises and
will provide to Assignee such hard copies as they exist and any electronic
copies of the Plans and Specs which may be in Tenant’s possession and control,
(b) it has good, valid and legal title to, free and clear of all liens, claims
and encumbrances, and the full right, power and authority to transfer, convey,
assign and deliver the Equipment to the Assignee, without any requirement of
payment or notice to, or consent or approval of, any other party, and (c) except
for the Assumed Liabilities arising from and after the date hereof, there are no
amounts, liabilities, obligations or acts of performance unpaid, owing or
otherwise due in respect of the Equipment or related thereto.

TENANT MAKES NO WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
IN RESPECT OF THE PLANS AND SPECS AND EQUIPMENT (HEREINAFTER REFERRED TO AS THE
“ASSIGNED PROPERTIES”), AND THE SAME ARE CONVEYED, DELIVERED, AND/OR SOLD IN “AS
IS, WHERE IS” CONDITION, WITH ALL FAULTS.  BY EXECUTION OF THIS BILL OF SALE,
ASSIGNEE AFFIRMS THAT IT HAS NOT RELIED ON TENANT’S SKILL OR JUDGMENT TO SELECT
OR FURNISH THE ASSIGNED PROPERTIES FOR ANY PARTICULAR PURPOSE, AND THAT TENANT
MAKES NO WARRANTY THAT THE ASSIGNED PROPERTIES ARE FIT FOR ANY PARTICULAR
PURPOSE, AND THAT THE ASSIGNED PROPERTIES ARE BEING SOLD TO ASSIGNEE WITHOUT
REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY

Tenant and Assignee hereby covenant and agree to sign, seal, execute and
deliver, or cause to be signed, sealed, executed and delivered and to do or
make, or cause to be done or made, upon reasonable request by the other party,
any and all agreements, instruments, papers, acts or things supplemental,
confirmatory or otherwise, as may be reasonably required by the Tenant or
Assignee, respectively, for the purpose of or in connection with acquiring, or
more effectively vesting in the Assignee, or evidencing the vesting in the
Assignee of, the Plans and Specs and Equipment transferred, assigned or
delivered hereby or hereunder.  The obligations of this paragraph shall survive
the transfer of the Assigned Properties.

Assignee and Tenant each represent and warrant to the other that each has the
full power and authority to enter into this Bill of Sale and to perform its
obligations hereunder without the consent or approval of any other person or
entity which has not already been obtained.

This Bill of Sale shall be governed by the laws of the State of New Jersey.
 This Bill of Sale shall be binding upon the parties hereto, their successors
and assigns, and may not be altered, amended, terminated or modified except by
written instrument executed by the parties hereto.  This Bill of Sale may be
executed in several counterparts, which shall constitute one and the same
instrument.  Any party to this Bill of Sale may deliver an executed copy hereof
by facsimile transmission to the other party hereto, and any such delivery shall
have the same force and effect as any other delivery of a manually signed copy
of this Bill of Sale.  This Bill of Sale and the Termination Agreement is
intended by the parties as the final, complete and exclusive statement of the
transactions evidenced herein.  All prior or contemporaneous promises,
agreements and understandings, whether oral or written, are deemed to be
superseded by this Bill of Sale and the Termination Agreement, and no party is
relying on any promise, agreement or understanding not set forth herein or
therein,

C.Certain of the Equipment will be located (a) in the Leased Premises and (b) in
the Off-Site Storage Facility).  Tenant’s lease of the Off-Site Storage Facility
will continue after the date of this Bill of Sale for at least six (6) months.

--------------------------------------------------------------------------------

Tenant agrees, at no additional cost to Assignee, that the Equipment that is
located at the Off-Site Storage Facility (hereinafter referred to as the
“Off-Site Equipment”) may continue to be stored at the Off-Site Storage Facility
for up to six (6) months following the date of this Bill of Sale; provided,
however, that (i) Assignee shall bear all risks of loss or damage to the
Equipment from and after the date hereof, (ii) Assignee shall remove all
Off-Site Equipment from the Off-Site Storage Facility within six (6) months
following the date of this Bill of Sale, (iii) Tenant shall have the right to
sell, transfer, assign, convey discard and or otherwise dispose of any Off-Site
Equipment from and after the date which is six (6) months following the date of
this Bill of Sale, all at Assignee’s sole cost and expense, and (iv) from and
after the date which is six (6) months from the date of this Bill of Sale,
Assignee shall be deemed to have disclaimed any right, title and interest in and
to any Off-Site Equipment which remains located at the Off-Site Storage
Facility.

Assignee, upon reasonable prior written notice to Tenant, will be granted
reasonable access during Tenant’s normal business hours to the Off-Site Storage
Facility to access the Off-Site Equipment.  In connection with any such access,
Assignee shall furnish or cause to be furnished to Tenant, and cause to be
maintained and kept in effect, and without expense to Tenant, at all times that
any entry is made upon the Off-Site Storage Facility, evidence of insurance
against claims for personal injury (including death), and property damage, under
a policy or policies of general public liability insurance of not less than
$1,000,000 in respect to bodily injury (including death), and not less than
$3,000,000 of excess liability insurance, naming Tenant and its landlord at the
Off-Site Storage Facility as additional insureds.  Each policy shall be on an
occurrence basis and not on a claims made basis.  Each policy shall be issued by
a recognized, responsible insurance company licensed to do business in the State
of New Jersey.  In addition, Assignee shall furnish or cause to be furnished to
Tenant, and cause to be maintained and kept in effect, and without expense to
Tenant, at all times that any entry is made upon the Off-Site Storage Facility,
evidence of adequate workers’ compensation insurance in statutory limits to
cover employees of Assignee and any of Assignee’s agents and invitees which are
or may become engaged in any activities at the Off-Site Storage Facility.

Assignee shall indemnify, defend and hold Tenant and its partners, members,
officers, directors, shareholders, agents and employees harmless from and
against all claims, liabilities, losses, penalties, damages and costs, foreseen
or unforeseen, including, without limitation, reasonable legal, engineering and
other professional or expert fees and expenses which any or all them may incur
(hereinafter collectively referred to as “Claims”), resulting directly or
indirectly, wholly or partly, from the access granted hereunder and the storage
of the Off-Site Equipment at the Off-Site Storage Facility.  Assignee releases
and covenants not to sue Tenant with respect to any personal injury or property
damage suffered by Tenant or its employees, representatives, agents and/or any
third party (hereinafter collectively referred to as “Damages”), resulting
directly or indirectly, wholly or partly, from the breach of this Bill of Sale
or the terms, conditions and provisions of this Paragraph 7.

The obligations set forth in this Paragraph 7 shall survive the execution of
this Bill of Sale.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have hereunto set their hands and seal the day
and year first above written.

WUXl BIOLOGICS USA, LLC as Assignee

By:   /s/ Michelle Chen
Name: Michelle Chen
Title: Vice President, Head of Corporate Development

OUTLOOK THERAPEUTICS, INC. (FKA ONCOBIOLOGICS, INC.). Tenant

By:   /s/ Lawrence A. Kenyon
Name: Lawrence A. Kenyon
Title: President & CEO



--------------------------------------------------------------------------------

APPENDIX 2



TO THAT CERTAIN LEASE TERMINATION AGREEMENT BY AND BETWEEN CEDAR BROOK CORPORATE
CENTER, LP, AS LANDLORD, AND OUTLOOK THERAPEUTICS, INC., AS TENANT, DATED AS OF
MAY 1, 2020





LEASE TERMINATION CERTIFICATE



THIS LEASE TERMINATION CERTIFICATE is made as of the 10th day of May, 2020, by
and between CEDAR BROOK EAST CORPORATE CENTER, LP, a New Jersey limited
partnership, whose address is 4A Cedar Brook Drive, Cranbury, New Jersey 08512
(hereinafter referred to as "Landlord"); and OUTLOOK THERAPEUTICS, INC., a
Delaware corporation, (f/k/a Oncobiologics, Inc.) whose address is 7 Clarke
Drive, Cranbury, New Jersey 08512 (hereinafter referred to as "Tenant").



RECITALS



D.Landlord and Tenant have entered into that certain Lease for certain real
property and improvements located at 7 Clarke Drive, Cranbury, New Jersey
(hereinafter referred to as the “Leased Premises”), constituting a portion of
the office/industrial park known as Cedar Brook Corporate Center, dated June 12,
2011 (hereinafter referred to as the "Lease")·
E.Pursuant to that certain Lease Termination Agreement dated as of May 1, 2020
(hereinafter referred to as the “Termination Agreement”), Tenant and Landlord
have agreed to an early termination of the Lease, subject to and upon the terms
and conditions set forth therein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree that the
Lease is hereby terminated as of the date set forth above, and, as of such date,
Tenant shall have no further rights to occupancy or possession of the Leased
Premises under the Lease, and Landlord and Tenant hereby reaffirm the releases
set forth in Section 8 of the Termination Agreement.



This Certificate may be executed in several PDF counterparts, which shall
constitute one and the same instrument.  



SIGNATURES APPEAR ON A SEPARATE PAGE.







--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have hereunto set their hands and seal the day
and year first above written.





CEDAR BROOK CORPORATE CENTER, LP, Landlord





By: /s/ A. Joseph Stern

Name: A. Joseph Stern

Title: Partner



OUTLOOK THERAPEUTICS, INC. (FKA ONCOBIOLOGICS, INC.), Tenant





By: /s/ Lawrence A. Kenyon

Name: Lawrence A. Kenyon

Title:    President and CEO

--------------------------------------------------------------------------------